Per Curiam,
Judgment was entered by warrant of attorney in a lease for breach of the covenant not to sublet. The breach was not denied but appellant set up a contemporaneous parol agreement that he might sublet, and facts that carried notice to the lessor that a subletting was contemplated. The burden of proof was on appellant and the court below found that there was no sufficient evidence to prove the alleged agreement, even if it could be shown without preliminary proof of fraud, accident or mistake. There is nothing in the case but a question of the sufficiency of evidence.
Judgment affirmed.